Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         March 20, 2018
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 MARC LANDRY, an individual                                         No. 49617-8-II

                               Appellant,

        v.

 PORT OF PORT TOWNSEND, a Washington                          UNPUBLISHED OPINION
 municipal corporation; LARRY CROCKETT,
 both as an individual and as an agent and / or
 Executive Director of PORT OF PORT
 TOWNSEND; JIM PIVARNIK, both as an
 individual and as an agent / Deputy Director of
 PORT OF PORT TOWNSEND; PT MARINE
 ENTERPRISES LLC dba as GOLD STAR
 MARINE and its co-owner / officer / agent at all
 relevant times, JIM HECKMAN; and DOES 6
 through 15, Inclusive,

                               Respondents.



       LEE, J. — Marc Landry filed a complaint against the Port of Port Townsend, challenging

the validity of the “Derelict Vessel Agreement & Deposit Form” (derelict vessel agreement) he

executed with the Port, under which he was required to pay a “derelict vessel deposit.” The

superior court denied Landry’s motion for summary judgment, granted the Port’s motion for

summary judgment, and dismissed Landry’s claims against the Port.

       On appeal, Landry failed to provide a sufficient record for our review. We ordered Landry

to supplement the appellate record to allow us to review this appeal. Landry did not comply with

our order to perfect the record. Thus, the record is insufficient for us to review Landry’s assigned
No. 49617-8-II



errors challenging the superior court’s order on the summary judgment motions. Accordingly, we

dismiss Landry’s appeal.

                                              FACTS

A.     LANDRY’S TENANCY WITH THE PORT OF PORT TOWNSEND

       The Port of Port Townsend owns and operates “a waterfront haul out yard facility,” where

boat owners may contract with the Port to store their boats. Clerk’s Papers (CP) at 81. This

provides boat owners a space to work on their boats out of the water at the Port’s yard.

       In 2011, Marc Landry became a tenant of the Port and situated his boat on the Port’s yard

facility. On January 15, 2015, Landry renewed his tenancy with the Port. As a condition of

renewing his tenancy, the Port required Landry to execute a “Derelict Vessel Agreement & Deposit

Form” (derelict vessel agreement). CP at 140.

       The derelict vessel agreement required Landry to provide a derelict vessel deposit in the

amount of $17,030.78. According to the derelict vessel agreement, the derelict vessel deposit

would be returned to Landry if, and when, Landry removed his boat from the Port’s property.

However, if Landry failed to remove his boat, abandoned his boat, or failed to pay his

storage/moorage fee, the derelict vessel deposit would be forfeited and used in the demolition,

transportation, and disposal of his boat. The derelict vessel agreement also stated that the “deposit

required herein shall be considered a “Port Charge” as defined by RCW 53.08.310(1).” CP at 140.

B.     LANDRY’S SUIT AGAINST THE PORT

       On May 23, 2016, Landry filed a complaint against the Port, the Port’s Executive Director

Larry Crockett, and the Port’s Deputy Director Jim Pivarnik (collectively, the Port) and Gold Star




                                                 2
No. 49617-8-II



Marine1 and its co-owner Jim Heckmann (collectively, Gold Star Marine) seeking “actual,

compensatory and fraud-based damages.” CP at 2. Landry accused the Port of charging him an

unauthorized derelict vessel deposit in his contract with the Port.

         Landry requested a judicial determination of whether his boat constituted a “derelict

vessel.” CP at 15. Landry also sought a judicial determination that his derelict vessel agreement

with the Port was the product of fraud and collusion between Gold Star Marine and the Port. In

his prayer for relief, Landry requested “emotional damages, fraud-based damages,” as well as

damages for the “loss of his equity stake” in his boat. CP at 17. Landry specifically requested

damages of $10 million for “emotional distress,” $1 million for “foregone economic opportunity,”

and $50,000 for the costs of suit and his legal research time. CP at 17. Landry also requested

“fraud damages” equivalent to three times the sum of his $17,030.78 derelict vessel deposit. CP

at 17.

C.       MOTIONS FOR SUMMARY JUDGMENT

         Landry filed a summary judgment motion asking the superior court to find as a matter of

law that the derelict vessel agreement he signed contained an illegal term because his boat could

not be classified as a derelict vessel. The Port filed a motion to dismiss Landry’s case pursuant to

CR 12 and CR 56. The Port argued that the Port was clearly authorized by Title 53, Washington’s




1
  Between January 2013 and January 2015, Landry relocated his boat to Gold Star Marine, a private
business that leases land in the Port’s boat haven. Even though Landry named Gold Star Marine
as a defendant in this case, he does not seek review of the superior court’s order granting summary
judgment in favor of Gold Star Marine.



                                                 3
No. 49617-8-II



statute governing port districts,2 to lease its property to Landry and charge him a rental security

deposit. The parties submitted 23 documents to the superior court in support of and in opposition

to the summary judgment motions.

       On August 24, the superior court heard oral argument on the parties’ competing summary

judgment motions. The superior court denied Landry’s summary judgment motion and granted

the Port’s motion to dismiss Landry’s case.

       Landry appealed the superior court’s order denying his summary judgment motion,3

granting the Port’s summary judgment, and dismissing his claims against the Port. Of the 23

documents the superior court reviewed in reaching its summary judgment decisions, Landry did

not provide 16 documents on appeal. Thus, on December 21, 2017, we issued an order requiring

Landry to file a supplemental designation of clerk’s papers to perfect the appellate record with the

additional pleadings and declarations the superior court relied on in its summary judgment rulings.4

Landry failed to file a supplemental designation of clerk’s papers.


2
  RCW 53.08.085 provides that, “Every lease of all lands, wharves, docks, and real and personal
property of a port district for a term of more than one year shall have the rent secured by rental
insurance, bond, or other security satisfactory to the port commission.”
3
  Landry designated the court’s denial of his summary judgment motion in his notice of appeal.
However, in his briefing, Landry did not assign error to the superior court’s ruling denying his
summary judgment motion.
4
  The documents we ordered Landry to include in a supplemental designation of clerk’s papers
included: 1) Declaration of Jim Pivarnik, dated August 15, 2016; 2) Plaintiff Landry’s Response to
Port Motion to Dismiss; 3) The Port’s Reply in Support of Dismissal; 4) Plaintiff Landry’s statements
in Open Court on July 29, 2016; 5) Declaration of Jim Heckmann; 6) Port Defendant’s Response in
Opposition to Plaintiff’s Summary Judgment & In Support of Dismissal; 7) PT Marine Defendant’s
Response in Opposition to Plaintiff’s Summary Judgment; 8) PT Marine Defendants’ Reply in Support
of PT Marine Motion for Summary Judgment; 9) Landry Reply in Support of Summary Judgment; 10)
Plaintiff Landry’s August 17, 2016 Motion to Continue; 11) PT Marine Defendants’ Opposition to


                                                 4
No. 49617-8-II



                                            ANALYSIS

MOTION FOR SUMMARY JUDGMENT

       Landry argues that the superior court erred in granting the Port’s summary judgment

motion because the evidence showed that his boat did not meet the definition of a “derelict vessel.”

Br. of Appellant at 8, 10-11. Because Landry has failed to perfect the record on appeal, we are

unable to reach the merits of this assigned error and dismiss his appeal.

       1.      Standard of Review

       The Port’s motion sought relief under CR 12 and CR 56. However, because the superior

court considered matters outside the pleadings, the CR 12(b)(6) motion converted to a motion for

summary judgment. Kelley v. Pierce County, 179 Wash. App. 566, 573, 319 P.3d 74, review denied,

180 Wash. 2d 1019 (2014). This court reviews the grant of summary judgment de novo. Nelson v.

Dep’t of Labor & Indus., 198 Wash. App. 101, 109, 392 P.3d 1138 (2017).

       2.      The Appellate Record is Insufficient for Review

       A party seeking review has the burden of perfecting the record so that the reviewing court

has all relevant evidence before it. Stiles v. Kearney, 168 Wash. App. 250, 259, 277 P.3d 9, review

denied, 175 Wash. 2d 1016 (2012); Rhinevault v. Rhinevault, 91 Wash. App. 688, 692, 959 P.2d 687

(1998), review denied, 137 Wash. 2d 1017 (1999) (appellant has the obligation to perfect the record




Continuance; 12) Plaintiff Landry’s August 23, 2016 Motion for Reconsideration in Support of
Continuance; 13) Port’s Opposition to Continuance; 14) The pleadings and orders on file and docket
in cause no. 16-2-00020-6 (Jefferson County Super. Ct.) Eviction Case Landry I; 15) The pleadings
and orders on file and docket in cause no. 16-2-00040-1 (Jefferson County Super. Ct.) Landry II; and
16) The Landry v. Port of Port Townsend, et al. complaint filed in forma pauperis in Jefferson County
Superior Court (No known cause number) Landry III.


                                                 5
No. 49617-8-II



on appeal). “An insufficient appellate record precludes review of the alleged errors.” Stiles, 168
Wash. App. at 259.

       Here, Landry has the obligation to perfect the record on appeal. Rhinevault, 91 Wash. App.

at 692. Our review of the superior court’s grant of summary judgment is de novo. Nelson, 198
Wash. App. at 109. To conduct a de novo review of the superior court’s decision, we must review

the documents reviewed by the superior court in reaching its decision. Because Landry has failed

to perfect the record by providing 16 of the 23 pleadings, affidavits, and documents the superior

court considered in reaching its decision, we are unable to conduct a de novo review of the issues

he raises on appeal. Accordingly, we dismiss Landry’s appeal.

                                ATTORNEY FEES ON APPEAL

       The Port requests attorney fees on appeal based on “Port rule 5.06.080” and RAP 18.9.

Br. of Resp’t at 47. We grant the Port its reasonable attorney fees to be determined by a

Commissioner of this court.

       We may grant an award of reasonable attorney fees to a party on appeal, as long as

applicable law provides for such an award. RAP 18.1(a). Under Title 53, Washington’s statute

governing port districts, “In the event of litigation, the prevailing party shall be entitled to

reasonable attorneys’ fees and costs.” RCW 53.08.320(5)(b). Further, RCW 53.08.320 allows the

Port to “adopt all rules necessary for rental and use of moorage facilities” and to “establish

procedures for the enforcement of these rules by port district.” Rule 5.06.080 of the Port’s Rules,

Regulations, and Procedures provides that “[i]n the event that any party commences legal action

to enforce or interpret any provision of these terms and conditions, the prevailing party in such




                                                6
No. 49617-8-II



legal action shall be entitled to an award of attorney’s fees and all litigation expenses, in amounts

determined by the court.” Port rule 5.06.080(B).

        Here, Landry commenced legal action to interpret the terms and conditions of the Port’s

derelict vessel agreement in light of RCW 53.08.310(3). The Port is the prevailing party and, thus,

is entitled to an award of attorney fees and costs under RCW 53.08.320. Therefore, we grant the

Port its reasonable attorney fees to be determined by a Commissioner of this court.

        We dismiss Landry’s appeal.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                                         Lee, J.
 We concur:



                    Worswick, P.J.




                     Melnick, J.




                                                 7